904 F.2d 708
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wilbert L. SMITH, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 89-2021.
United States Court of Appeals, Sixth Circuit.
June 6, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Wilbert Smith appeals the denial of a motion to vacate a criminal sentence under 28 U.S.C. Sec. 2255.  Smith attacked the constitutionality of 1985 drug-related and continuing criminal enterprise convictions.  The parties have briefed the issues, Smith proceeding without counsel.


3
Upon consideration, we find that the district court's decision was correct.  In our opinion on Smith's direct appeal of his convictions, United States v. Adams, 803 F.2d 722 (6th Cir.1986) (table), we addressed and rejected all of Smith's substantive claims now raised in his motion to vacate with the exception of the ineffective assistance of counsel claim.  We find this latter claim meritless.   Strickland v. Washington, 466 U.S. 668, 687 (1984).


4
Accordingly, the district court's decision is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.